                       Case 4:19-cv-00634-BSM Document 1 Filed 09/13/19 Page 1 of 4
( Post 11/2015 I




                                           UNITED STATES DISTRICT COURT                              SEP 13 2019
                                           EASTERN' DISTRICT OF ARKANSAS
                                                lA/uJun          DIVISION                ~~~ES !:@MACK, CLERK
                                                                                                                      DEPCLERK


               William Guelache




                      (Name of plaintiff or plaintiffs)

                                V.                            c1v1L ACTION No.        I-/= /9-c..v- e:, 3 '-1-BsM
                                                              (case number to be supplied by the assignment clerk)

               CONAGRA BRANDS

                                                                                This case assigned to District Judge     M,LJ.e.r
                                                                               and to Magistrate Judge ......D"'ll:w..,[i.._,e,_~------
                   (Name of defendant or defendants)

                       COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                       l.     This action is brought pursuant to Title VII of the Civil Rights Act of l 964 for

               employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

               §2000e-5.     Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

                      2.      Plaintiff, William Guelache                                                     . is a
                                                              (name of plaintiff)
               citizen of the United States and resides at 601 West K Apt# 2
                                                          ------=-------------
                                                                             (street address)
               Russellville                   , Pope                     Arkansas
               ---------- (city)                      (county)
                                                               ---------, 72801
                                                                             (ZIP)    (state)
               501 655 0989
                       (telephone)

                      3.       Defendant. CONAGRA BRANDS                                         . lives at, or its
                                            •                 (name of defendant)
               business is located at 3100 East Main Street                       . Russellville
                                                     (street address)                          (city)
               Pope                    , AR                           72802
                      (county)                   (state)
                                                                     - - -(ZIP)
                                                                             ----

                      4.      Plaintiff sought employment from the defendant or was employed by the
        Case 4:19-cv-00634-BSM Document 1 Filed 09/13/19 Page 2 of 4




defendant at 3100 East Main Street                                                       Russellville
                       (street address)                                                                              (city)
Pope                , AR                                                          72802
-~-----
       (county)                   (state)                                                     (ZIP)

       5.      Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

and IO of the complaint on or about _M_a.. .:,.y_ _ _ _ _ _ _
                                                            4 _ _ _ _ _ _ _ _ _2_0_1_8_
                                        (month)              (day)          (year)

       6.      Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated in

paragraphs 9 and 10 of this complaint on or about _M_a.....;;y_____l _5_ _ _ _ _2_0_1_8_ __
                                                     (month)       (day)        (year)

        7.     The Equal Employment Opportunity Commission issued a Notice of Right to Sue

which was received by plaintiff on _Ju_n_e_ _ _ _ _l 3____2_0_1_9_ _, a copy of which notice
                                        (month)  (day)  (year)
is attached to this complaint.

        8.     Because of plaintiffs (1) _ _ __ race, (2) ____ color, (3) ____ sex,

(4) ____ religion, (5)                   X            national origin, defendant:

               (a) _ _ _ failed to employ plaintiff.

               (b) _ _ _ terminated plaintiffs employment.

               (c) ____ failed to promote plaintiff.

               (d)_x_____f._a1_·1e_d_t_o_r_e-_e_m_.p_lo_,y:........o....pl_a_in_ti_ff_fi_o_ll_o_w_in....::g::...t_h_e_in_v_e_st--'ig:::...a_t_io_n.;...,w_h_en__

the other party involved in the matter was re-employed.




        9.     The circumstances under which the defendant discriminated against plaintiff were
        Case 4:19-cv-00634-BSM Document 1 Filed 09/13/19 Page 3 of 4




as follows:Two employees were fired based on an alleged violation of "company policies".

Following the investigation, the other employee was rehired on May 4, 2018

whereas the plaintiff was not offered such opportunity. Plaintiff maintains that his actions did

not violate written policies or rules and that this incident was used a basis for discriminatory

termination.




        10.    The acts set forth in paragraph 9 of this complaint:

               (a)    X       are still being committed by defendant.

               (b) ____ are no longer being committed by defendant.

               (c) ____ may still be being committed by defendant.

        11.       Plaintiff attaches to this complaint a copy of the charges filed with the Equal

Employment Opportunity Commission which charges are submitted as a brief statement of the

facts supporting this complaint.

        WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

               (a) ____ Defendant be directed to employ plaintiff, and

               (b) _ _ _ Defendant be directed to re-employ plaintiff, and

               (c) ____ Defendant be directed to promote plaintiff, and

               (d)    X       Defendant be directed to pay compensatory and punitive damages

and that the Court grant such relief as may be appropriate, including injunctive orders, damages,

costs and attorney's fees.


                                                                      TURE       PLAINTIFF
                        Case 4:19-cv-00634-BSM Document 1 Filed 09/13/19 Page 4 of 4
EEOC Form 161 (11/16)              U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    William J. Guelache                                                             From:    Little Rock Area Office
       601 West K Street #2                                                                     820 Louisiana
       Russellvllle, AR 72801                                                                   Suite 200
                                                                                                Little Rock, AR 72201


      D                     On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a»
EEOC Charge No.                                 EEOC Representative                                                   Telephone No.
                                               Vera Sumpter,
493-2018-01393                                 Investigator                                                           (501) 324-6213
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
                 The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D          Other (briefly state)


                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be flied WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.


                                           ~#1~7:"~mt•ion
                                         ~~AUtdt;/z. I ~
                                                          /,//                                                        JUN 1 3 2019
Enclosures(s)                                                    WIiiiam A. Cash, J r . , 7                                 (Date Mailed)
                                                                 Area Office Director
cc:
           Vickie Granade                                                            Scott Meyers
           HR Manager                                                                HUSCHBLACKWELL
           CONAGRA BRANDS                                                            190 Carondelet Plaza
           3100 East Main Street                                                     Suite 600
           Russellville, AR 72802                                                    Saint Louis, MO 63105
